DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “top shaft element” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 4, 9, 12, and 13 are objected to because of the following informalities:  
Claim 1, “an electric generator, the shaft…and the rotation shaft of the turbine” should be changed to “an electric generator, a shaft…and a
Claims 1, 4, 9, 13 recitation of “it/its” is open ended and unclear what limitation this is referring to therefore “it/its” should be replaced by proper element which “it/its” references.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the recitation of limitations in parenthesis renders the claim indefinite because it is unclear whether the limitation(s) inside the parenthesis are part of the claimed invention.
Claims 2-13 are rejected due to their dependency upon claim 1.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 5,252,029), in view of Heinz (EP 0009226 A2).
Regarding claim 1, Barnes discloses a collapsible wind turbine comprising: 
a. a turbine with a vertical axis and cross flow (66 of Figures), the turbine comprising blades (13 of Figures) moved by the wind; 
b. an electric generator (4 of Figures), the shaft (11 of Figures) of which is rotatable about a generator axis, driven in rotation by the turbine; 
c. a holding structure (39 of Figures) for the turbine, which comprises at least one vertical pylon (3 of Figures), with a longitudinal axis, and a pivot hinge (1 of Figures), said pylon being connected to the ground by said hinge and being mounted pivotably about said hinge according to a folding axis (typically horizontal) (Col. 7:23-24) between a substantially vertical working position and a collapsed position (for example substantially horizontal); 
d. top and bottom linking members (18, 50 of Figures), which rigidly hold the turbine by its axis of rotation and maintains a separation between it and the pylon, the axis of rotation of the turbine being parallel to the longitudinal axis of the pylon. 
Barnes does not disclose e. at least one flexible transmission link connecting and synchronizing the rotation of the rotation shaft of the generator and the rotation shaft of the 
Heinz discloses e. at least one flexible transmission link (see Figure 1) connecting and synchronizing the rotation of the rotation shaft of the generator (28 of Figures; Para. 0018) and the rotation shaft of the turbine (25 of Figures) by linear travel of said at least one flexible link in a closed-circuit path, such that the movement of the turbine drives the generator by its rotation shaft (Para. 0018).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have at least one flexible transmission link connecting and synchronizing the rotation of the rotation shaft of the generator and the rotation shaft of the turbine by linear travel of said at least one flexible link in a closed-circuit path, such that the movement of the turbine drives the generator by its rotation shaft in the VAWT of Barnes, as taught by Heinz, to create a wind power machine in which the output is increased, especially at low wind strengths [Heinz: Para. 0002-0003].
Regarding claims 4-8, Barnes discloses all of the elements of the current invention as mentioned above, however does not disclose characterized in that it comprises: 
a. a rotor wheel, rotationally joined to the rotation shaft of the turbine; 
b. a generator wheel, rotationally joined to the rotation shaft of the electric generator;
c. a deflection device for the path of the at least one flexible link, arranged between the rotation shaft of the turbine and the rotation shaft of the generator the rotor wheel, the generator wheel and the deflection device being arranged in order to receive the at least one flexible link and couple the rotation of the generator to the rotation of the rotor, and the (claim 4);
characterized in that the deflection device comprises two idler wheels, coaxial with each other and rotatable about a deflection axis of rotation which is perpendicular both to the axis of rotation of the turbine and to the generator axis (claim 5);
characterized in that the at least one flexible link is arranged on the outside, at least, of the pylon (claim 6);
characterized in that the at least one flexible link is produced in the form of a timing belt, cable or chain (Para. 0018; see Figures) (claim 7);
characterized in that the diameter of the rotor wheel is at least twice as large as that of the generator wheel (claim 8).
Heinz discloses characterized in that it comprises: 
a. a rotor wheel (10 of Figures), rotationally joined to the rotation shaft of the turbine (4 of Figures); 
b. a generator wheel (27 of Figures), rotationally joined to the rotation shaft of the electric generator (Para. 0018);
c. a deflection device for the path of the at least one flexible link, arranged between the rotation shaft of the turbine and the rotation shaft of the generator the rotor wheel, the generator wheel and the deflection device being arranged in order to receive the at least one flexible link and couple the rotation of the generator to the rotation of the rotor, and the deflection device forming, for the at least one flexible link, a deflection which is arranged on the flexible links attached to wheels 14 and 26) (claim 4);
characterized in that the deflection device comprises two idler wheels (14, 26 of Figures), coaxial with each other and rotatable about a deflection axis of rotation which is perpendicular both to the axis of rotation of the turbine (4 of Figures) and to the generator axis (see Figure 1) (claim 5);
characterized in that the at least one flexible link (see Figures) is arranged on the outside, at least, of the pylon (1 of Figures) (claim 6);
characterized in that the diameter of the rotor wheel (10 of Figures) is at least twice as large as that of the generator wheel (27 of Figures) (claim 8).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor wheel and a generator wheel rotationally joined to the shaft of the turbine and generator respectively and a deflection device comprised of two idler wheels for the at least one flexible link arranged between the turbine and generator shafts in the wind turbine of Barnes, as taught by Heinz, to create a wind power machine in which the output is increased, especially at low wind strengths [Heinz: Para. 0002-0003].
Regarding claim 9, Barnes discloses characterized in that it comprises a braking device comprising: 
a. a brake actuator (Col. 12:37-39; relay);
b. a brake disc (5 of Figures) rotationally linked to the rotor wheel; and 
c. at least one brake lining (Col. 11:64-66; brake pads) arranged between the brake actuator and the brake disc; 

Regarding claim 10, Barnes discloses characterized in that the turbine (66 of Figures) is located at least three metres and/or at least one times the height of the turbine away from the ground (inherent; it is well known in the art that a wind turbine is located at least three meters or higher from the ground in order to catch the wind velocities available at heights above three meters).
Regarding claim 11, Barnes discloses characterized in that the turbine (66 of Figures) comprises two blades (13 of Figures) extending vertically which are arranged diametrically opposite with respect to the axis of rotation of the turbine, each blade comprising an upper arm and a lower arm (15 of Figures) extending to the axis of rotation respectively from a top end and a bottom end of said blade, each arm extending substantially horizontally.
Regarding claim 12, Barnes discloses characterized in that each top and bottom linking member (18, 50 of Figures) comprises respectively a top shaft element (top of 11 of Figures) and a bottom shaft element (bottom of 11 of Figures), which are coaxial with each other, and in that the turbine comprises a top hub and a bottom hub (16 of Figures) in such a way that the upper arms of the blades  (13 of Figures) are secured to the top hub and the lower arms are secured to the bottom hub, the top and bottom hubs being mounted rotatably about the top shaft element and the bottom shaft element respectively (see Figure 1).
Regarding claim 13, Barnes discloses characterized in that it comprises a hoisting device comprising a winch (56 of Figures), at least one cable (57of Figures) connected both to the .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 5,252,029), in view of Heinz (EP 0009226 A2) as applied to claim 1 above, and further in view of Yoon (US 2012/0286519).
Regarding claim 2, Barnes and Heinz disclose all of the elements of the current invention as mentioned above, however does not disclose characterized in that the electric generator is placed at the base of the vertical pylon and joined to the ground.
Yoon discloses characterized in that the electric generator (600 of Figures) is placed at the base of the vertical pylon (100 of Figures) and joined to the ground (650 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the electric generator placed at the base of the pylon in the system of Barnes and joined to the ground, as taught by Yoon, to create a wind turbine that can exhibit high output and which has reduced construction and maintenance costs [Yoon: Para. 0001].
Regarding claim 3, Barnes and Heinz disclose all of the elements of the current invention as mentioned above, however does not explicitly disclose characterized in that the generator (Barnes: 4 of Figures) axis is substantially coaxial with the folding axis of the hinge (Barnes: Col. 7:23-24; 1 of Figures).
Yoon disclose the generator axis (610 of Figures) is substantially coaxial with the folding axis of the hinge (480 of Figure).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreau (US 2,485,543) disclose a wind turbine with generator placed at the base of a pylon and joined to the ground.
Muchow (US 8,299,645) discloses wind turbine and a hoisting device comprising a winch and at least one cable.
Williams (US 2009/0224551), Knight (US 2014/0361540) disclose a wind turbine pivotably mounted on a hinge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832